Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered December 5, 1996, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*530Since the defendant failed to object to the trial court’s justification charge, this issue is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gurganious, 214 AD2d 681). In any event, the court’s charge, which followed the pattern jury instructions almost verbatim (see, 1 CJI[NY] 35.15 [2] [a], at 876-879), viewed in its entirety, adequately conveyed the appropriate standard to the jury (see, People v Wesley, 76 NY2d 555, 561; People v Goetz, 68 NY2d 96; People v Martinez, 243 AD2d 732).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Miller, J. P., Altman, McGinity and Luciano, JJ., concur.